Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (NPL Doc, “V-Sentinel: A Novel Framework for Situational Awareness and Surveillance”) in view of Kirk et al. (Pub No. US 2013/0321575 A1) in further view of Yee et al (Pub No. US 2019/0083885 A1).

As per claim 1, You teaches the claimed:
1. A method performed by one or more computers, each computer having at least one processor and a memory (The system of You would have to have some type of processor and memory present in order to run on a computer-based system as shown in the reference), the method comprising: 
receiving image data comprising multiple images of a physical industrial environment captured over one or more periods of time by one or more cameras (In figure 2 on the top left where image data is received from “Imagery Sensors” over time.  Figure 8 shows an example of the system being used for imaging a physical industrial environment); 
processing the image data to create a static 3D model representing stationary structure in the environment (In section 4.2, 1st and 2nd paragraphs where image data such as satellite or aerial images are processed to create a static 3D model representing stationary structure in the environment such as buildings.  Also figure 7 shows where image data from videos are projected onto the sides of static 3D building models); 

processing the image data to create a dynamic 3D model representing one or more moving objects in the environment over time (On page 716, 3rd full paragraph on the page where it states “This is achieved by a developed dynamic image analysis system that comprises approaches for automatic analysis imagery and other sensor data for detecting, tracking, and modeling of dynamic events and objects (people or vehicles) through the scene [Seb03]”.  Also please see section 4.3, 1st paragraph “Dynamic events and objects that changes over time such as moving people or vehicles are not included in above static 3D scene modeling. These time-sensitive information have to be captured and modeled to provide accurate situational awareness information to an operator, enabling the dynamic events and movements to be visualized in a single 3D context of the scene”); 


providing a user interface through which a user can view and control a visual perspective of a replay of the dynamic 3D model over time visually superimposed on the static 3D model (In figure 2 in the lower portion where either a “Local User Interface” or “Remote User Interface” is used to control the “Real-time 3D visualization or DB replay”.  Also please see the top of page 717 “Data Visualization and Interaction module: to create a high quality immersive 3D visualization and interaction environment. … we designed a multi-layers displaying views including “god-eyes” view, sensor view, and traditional 2D image displaying view. Those views can be quickly controlled and switched manually by user or automatically by the system to response appropriate sensor messages … the system operator can record any information displayed on the screen in timeframe via a VRC-liked interface, including fused images, navigation paths, and dynamic sensor alarm/status designators, etc. to a database. The user can replay those data back at any time to display the associated composite alarm scene upon activation of any sensor in that alarm zone in a timeframe”.
On page 720, 3rd full paragraph “The tracked moving objects need to be modeled and placed into the static 3D scene to create an immersive visualization having a common 3D context of the scene.”); 

You alone does not explicitly teach the remaining claim limitations.
However, You in combination with Kirk and Yee teaches the claimed:
receiving from the user through the user interface a specification of one or more virtual spatial interaction sensors, wherein each virtual spatial interaction sensor is defined by a point or volume of space within the environment (You in the top paragraph on page 717 teaches where the user can specify a viewpoint within the environment.  You however does not go into detail about the claimed “virtual spatial interaction sensor”.
Kirk teaches that a given selected viewpoint may be defined as a virtual spatial interaction sensor that is defines as a portion of space within the environment.  For example, please see Kirk in paragraph [0090] where they refer to “The Dynamic High Definition Bubble Framework then provides (450) one or more clients with 3D geometric proxies corresponding to the view frustum, with those geometric proxies having a level of detail sufficient to render the scene (or other objects or people within the current viewpoint) from a viewing frustum corresponding to a user selected virtual navigation viewpoint”.  In this instance, the virtual navigation viewpoint and its viewing frustum makes up the claimed “virtual spatial interaction sensor”.  
While Kirk mentions that the virtual navigation viewpoint (virtual spatial interaction sensor) defines a viewing frustum in the environment, Kirk is silent about some of technical details of the viewing frustum (e.g. they are silent about the viewing frustum defining a “volume of space” within the environment per se).  Yee teaches that it was known in the art for the viewing frustum to define a “volume of space” within the environment per se, e.g. please see Yee in [0106] where a viewing frustum is described as defining a “volume of space” within the environment by defining a truncated pyramid shape.  For example, please see Yee in [0106] “… A virtual camera typically has several attributes defining operation of the virtual camera. The attributes include a position within the space, consisting of spatial components (e.g. X, Y, Z) … The attributes are typically used to determine properties including a view frustum, which in one arrangement is a truncated pyramidal shape, involving a near clipping plane and a far clipping plane. Such properties affect the apparent field of view of the virtual camera”); and 

displaying to the user in the user interface a visual depiction of each of the one or more
virtual spatial interaction sensors superimposed on a visual depiction of the static 3D model in a
visual perspective (Please see Yee in figure 3 where one or more virtual spatial interaction sensors 610 are superimposed over the display of the ground and stadium (parts of the static 3D models making up the scene in Yee) in a visual perspective.  Also please see Yee in [0141] “FIG. 6A shows visible navigation controls 610 on the touchscreen of the device 801. The visible navigation controls 610 can be placed so that touch gestures of a user can be conveniently input and used to navigate the virtual camera during step 250”.  Also please see Yee in [0106] “… In another arrangement, the space may be an architectural model defined within a computer such as the electronic device 801” and [0112] “… The synthesis of virtual camera imagery uses a three-dimensional (3D) model of the scene generated from multiple physical cameras and the position of the virtual camera (usually three spatial dimensions) in scene space as well as the orientation of the virtual camera (usually another three rotational dimensions), and zoom”); and

analyzing a portion of the dynamic 3D model to identify intersections between the one or more moveable objects and the one or more virtual spatial interaction sensors over time (You in figure 5 shows an example of this where a given viewpoint is selected and moveable objects (e.g. people) are identified.  Kirk teaches more of the technical details with respect to the actual identification of the intersections.  For example, please see Kirk in paragraph [0090] where they refer to “The Dynamic High Definition Bubble Framework then provides (450) one or more clients with 3D geometric proxies corresponding to the view frustum, with those geometric proxies having a level of detail sufficient to render the scene (or other objects or people within the current viewpoint) from a viewing frustum corresponding to a user selected virtual navigation viewpoint”.  
In this instance, when Kirk refers to rendering the scene including people or other objects within the current viewpoint, this corresponds to the claimed “to identify intersections between the one or more moveable objects and the one or more virtual spatial interaction sensors over time”.  This is because the people are movable objects and in order to determine which people fall within the viewing frustum requires identifying the intersection between the people (movable objects) and the boundaries of the virtual spatial interaction sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the virtual viewpoint as a virtual spatial interaction sensor as taught by Kirk with the system of You in order to allow the system to define the user’s customized virtual vantage point.  This helps the system produce customized views and the virtual viewpoint may be established with boundaries to help determine which portions of the scene fall within the virtual viewpoint that is selected.  Thus, this helps the system determine which objects or portions of the data to render in the scene for a given selected viewpoint.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a volume to define the viewpoint in the scene as taught by Yee with the system of You as modified by Kirk.  The volume is useful because it allows the total boundaries within 3D space where the 3D models appear to be defined.  Again, this helps the system mathematically figure out which 3D models or portions of 3D models fall within the given defined 3D volume of space when the user has a selected to view the scene from for a given viewpoint.  
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to superimpose one or more virtual spatial interaction sensors on the display of a visual depiction of the static 3D model in a visual perspective as taught by Yee with the system of You as modified by Kirk.  This provides an on-screen control to allow the user to interactively adjust the viewpoint perspective of the screen.  This displayed control helps when the system implements a touch-screen display because the user can see and touch the superimpose virtual camera control icons (Yee in [0141]).



As per claim 3, You teaches the claimed:
3. The method of claim 1, wherein each moveable object is represented in the dynamic 3D model by one or more of moveable points, lines, polygons, volumes, point clouds and polygon meshes in space (In figure 5 and in the last paragraph in section 4.3 where the dynamic 3D people models are represented as polygons, volumes, lines or points that are movable).


As per claim 5, You alone does not explicitly teach the claimed limitations.
However, You in combination with Kirk and Yee teaches the claimed:
5. The method of claim 1, wherein at least one virtual spatial interaction sensor is defined by a shape and a pose (Yee in [0106] teaches that a virtual viewpoint defined in the 3D space (at least one virtual spatial interaction sensor) is defined by the shape (a truncated pyramid shape) of its view of field and its pose (position and orientation), e.g. please see Yee in [0106] “… A virtual camera typically has several attributes defining operation of the virtual camera. The attributes include a position within the space, consisting of spatial components (e.g. X, Y, Z), which may also include orientation values (e.g. yaw, pitch, roll), … The attributes are typically used to determine properties including a view frustum, which in one arrangement is a truncated pyramidal shape, involving a near clipping plane and a far clipping plane. Such properties affect the apparent field of view of the virtual camera”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for at least one virtual spatial interaction sensor to be defined by a shape and a pose as taught by Yee with the system of You as modified by Kirk.  This helps the system to mathematically define its total area in which the virtual view is covering within the 3D virtual space.  This then helps the system to define the view in terms of numerical values and helps the system determine which portions of the 3D scene are viewable from the virtual viewpoint.

As per claim 6, You alone does not explicitly teach the claimed limitations.
However, You in combination with Kirk and Yee teaches the claimed:
6. The method of claim 5, wherein the shape is a geometric shape, a polygon mesh or a point cloud (Yee teaches that a virtual viewpoint defined in the 3D space (at least one virtual spatial interaction sensor) is defined by the geometric shape (a truncated pyramid shape) of its view of field, e.g. please see Yee in [0106]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for at least one virtual spatial interaction sensor to be defined by a geometric shape as taught by Yee with the system of You as modified by Kirk.  The motivation of claim 5 is incorporated herein.

As per claim 7, You alone does not explicitly teach the claimed limitations.
However, You in combination with Kirk and Yee teaches the claimed:
7. The method of claim 5, wherein the pose is specified relative to an aspect of the environment (Yee in [0106] teaches that the position and orientation (pose) of the virtual viewpoint is defined in the 3D space (at least one virtual spatial interaction sensor) with respect to its surrounding 3D environment and is relative as measure by its x, y, and z coordinate values.  Also please see Yee in [0105] “… Various movements are contextually associated with control operations that adjust the virtual camera properties, such as spatial coordinates, rotational values, temporal coordinates and zoom value.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the pose to be specified relative to an aspect of the environment as taught by Yee with the system of You as modified by Kirk..  This allows the pose to be defined mathematically in a common coordinate system with respect to other objects located within the 3D environment.  Thus, it helps spatially keep track of the pose with respect to the other 3D objects within the 3D environment.


As per claim 15, You teaches the claimed:
15. The method of claim 1, wherein the one or more moveable objects comprise one or more of: a human, an industrial machine, a robot, a workpiece, a tool, and a vehicle (On page 716, 3rd full paragraph on the page where it states “This is achieved by a developed dynamic image analysis system that comprises approaches for automatic analysis imagery and other sensor data for detecting, tracking, and modeling of dynamic events and objects (people or vehicles) through the scene [Seb03]”.).


As per claim 17, You teaches the claimed:
17. The method of claim 1, wherein one of the one or more cameras comprises a 3D LIDAR sensor (This is taught in section 4.2, 2nd paragraph where the image data includes 3D Lidar sensor data).

As per claim 18, You alone does not explicitly teach the claimed limitations.
However, You in combination with Kirk teaches the claimed:
18. The method of claim 1, wherein the one or more cameras number at least two, and wherein the user can freely navigate a six dimensional pose of the visual perspective about the static and dynamic 3D models through the user interface (As mentioned above for claim 1, You in the top paragraph on page 717 teaches where the user can specify a viewpoint within the environment through the user interface and You in figure 5 shows an example of this where a given viewpoint is selected and static objects (buildings) and moveable objects (e.g. people) are identified.  You does not specifically mention some of the technical details related to freely navigating a six dimensional pose per se.
Kirk teaches of these additional details.  For example, please see Kirk in the 2nd half of [0064] “… Advantageously, 6 degrees of freedom (6-DOF) movement of the user's viewpoint during playback of FVV is possible due the explicit use of 3D geometry in representing the assets. Again, various techniques for rendering and viewing the 3D content of the FVV is discussed in the aforementioned U.S. Provisional Patent Application, the subject matter of which is incorporated herein by reference”).  Kirk also shows plurality of cameras being used in figure 3 to capture the environment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to freely navigate a six-dimensional pose as taught by Kirk with the system of You.  This allows the user to have maximum flexibility in setting the view of the environment because it gives the user the most specific options for defining their virtual viewpoint within 3D space with respect to both position and orientation.

As per claim 19, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.

As per claim 20, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of You would have to have some type of non-transitory machine readable medium present in order to function and run on a computer as described by the reference.


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Kirk in further view of Yee and Sardari et al. (Pub No. US 2020/0312042 A1).

As per claim 2, You alone does not explicitly teach the claimed limitations.
However, Sardari in combination with You, Kirk, and Yee teaches the claimed:
2. The method of claim 1, wherein the static 3D model comprises a colored point cloud or a textured polygon mesh (You in figures 4 and 7 shows an example of the 3D building model as comprising a textured polygon structure.  You however does not show a clear example of a textured polygon mesh per se.  Sardari teaches that it was known in the art to do 3D model reconstruction on buildings using a textured polygon mesh per se, e.g. please see Sardari in [0063]-[0064] “… The characteristics of the building can be retrieved from the object detection by the machine learning module 104 and/or the macro scene reconstruction module 110 … The asset selector module 116 can modify the three dimensional mesh and/or texture to match the identified characteristics of the object …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mesh for the textured polygon building models as taught by Sardari with the system of You as modified by Kirk and Yee in order to allow the building models to have additional geographic features across its surface by defining these features using the mesh.

As per claim 4, You alone does not explicitly teach the claimed limitations.
However, Sardari in combination with You, Kirk, and Yee teaches the claimed:
4. The method of claim 1, wherein the visual perspective of the replay of the dynamic 3D model over time visually superimposed on the static 3D model comprises one or more of moveable points, lines, polygons, volumes, point clouds and polygon meshes representing the moveable objects superimposed over a point cloud or polygon mesh representation of the stationary structure (You shows in figure 5 where movable points, lines, polygons or volumes of the dynamic people objects are superimposed over the polygonal model representing the stationary structure of nearby buildings.  You does not show a “polygon mesh representation of the stationary structure” per se.  However, Sardari teaches that it was known in the art for a building model to using a polygon mesh per se, e.g. please see Sardari in [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a mesh for the polygon building models as taught by Sardari with the system of You as modified by Kirk and Yee.  The motivation of claim 2 is incorporated herein.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Kirk in further view of Yee and Kontkanen (Pub No. US 2014/0267273 A1).

As per claim 8, You alone does not explicitly teach the claimed limitations.
However, Kontkanen in combination with You, Kirk, and Yee teaches the claimed:
8. The method of claim 7, wherein the aspect of the environment is a stationary coordinate system fixed relative to the environment (Kontkanen in paragraph [0028] “On the other hand, a digital 3D map is a 3D representation of a geographic region. Digital 3D maps are generated using 3D map data that includes 3D geometry data (e.g., 3D mesh) and imagery textures. 3D geometry is parameterized in a 3D coordinate system, which can be a Cartesian system, for example. As a more specific example, digital 3D maps can be parameterized in the Earth-centered, Earth-fixed (ECED) coordinate system”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an aspect of the environment to include a stationary coordinate system fixed relative to the environment as taught by Kontkanen with the system of You as modified by Kirk and Yee in order to mark buildings and geographic features with respect to the earth’s own fixed coordinate system.  This helps with the spatial alignment of features especially over a large area when performing the 3D modeling of the environment.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Kirk in further view of Yee, and Mueller (Pub No. US 2017/0309034 A1).

As per claim 9, You alone does not explicitly teach the claimed limitations.
However, Mueller in combination with You, Kirk, and Yee teaches the claimed:
9. The method of claim 7, wherein the aspect of the environment is one of the one or more moveable objects (Mueller in [0053] “Coordinate system 706 moves with the vehicle relative to the fixed coordinate system 704. Coordinate system 710 is the coordinate system of the camera 708”.  In this instance, the moveable object corresponds to a vehicle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the aspect of the environment to be one of the one or more moveable objects as taught by Mueller with the system of You as modified by Kirk and Yee in order to display the map with respect to a moving vehicle, e.g. to display the map features located around the vehicle as it is moving (Mueller in [0053] and in figure 3 in steps 308 and 328).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Kirk in further view of Yee and Chi et al (NPL Doc, “Image-Based Safety Assessment: Automated Spatial Safety Risk Identification of Earthmoving and Surface Mining Activities”).

As per claim 10, You alone does not explicitly teach the claimed limitations.
However, Chi in combination with You, Kirk, and Yee teaches the claimed:
10. The method of claim 1, further comprising: storing identifications of the intersections in a log file (Chi teaches this feature on pages 23-24 in section 5.2, 1st paragraph by storing identifications of intersections in a safety log file.  In particular, Chi records the identification of vehicles going over 15 miles per hour within a given monitored environment (the intersection of the vehicle with the monitored environment area).  Also, please see Chi in figure 7 on the last page where they show the log file itself).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store identifications of the intersections in a log file as taught by Chi with the system of You as modified by Kirk and Yee.  This allows the system to identify, record, and tally the number of vehicles exceeding a given speed limit within an area.  This may help with speed and safety assessments for the monitored area (Chi in section 5.2, 3rd paragraph).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Kirk in further view of Yee and Iwai et al. (Pub No. US 2016/0300181 A1).

As per claim 11, You alone does not explicitly teach the claimed limitations.
However, Iwai in combination with You, Kirk, and Yee teaches the claimed:
11. The method of claim 1, further comprising: visually representing the identified intersections on a time-based graph in the user interface (Iwai in figures 9-10 where it shows graph 71.  Also, please see Iwai in [0116] “The staying person number display section 68 is provided with a graph display section 71, in which a temporal transition of the number of persons staying in the entire store is shown as a graph (line graph). In this graph, the horizontal axis indicates time slots, and the vertical axis indicates the number of staying persons. The number of staying persons in this graph is a number of staying persons for each time slot acquired by the aggregation performed by the person state aggregation unit 55 regarding each time slot as the aggregation period”.  In this instance, the claimed “identified intersections” corresponds to the number of people who stay in the store area over time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to visually representing the identified intersections on a time-based graph in the user interface as taught by Iwai with the system of You as modified by Kirk and Yee in order to allow the user grasp the temporal transition of the total number of people staying in a given area (such as a store)(Iwai at the end of [0116]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Kirk in further view of Yee and Bortolini et al. (NPL Doc, “Motion Analysis System (MAS) for production and ergonomics assessment in the manufacturing processes”).

As per claim 12, You alone does not explicitly teach the claimed limitations.
However, Bortolini in combination with You, Kirk, and Yee teaches the claimed:
12. The method of claim 1, further comprising: performing an analysis of the identified intersections to identify operational inefficiencies in the industrial environment (This is taught in figure 14 of Bortolini where an intersection of a worker (a person) with the viewpoint of the camera is identified and an analysis is performed to find operational inefficiencies in the industrial environment by looking at the ergonomic analysis of the worker’s body motions while assembling a product or working in the industrial environment.  For example, too much strain and stress on a worker’s body leads to inefficiencies due to workplace injuries (2nd paragraph in the abstract of Bortolini)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an analysis of the identified intersections to identify operational inefficiencies in the industrial environment as taught by Bortolini with the system of You as modified by Kirk and Yee in order to help improve worker’s health over time while working in the industrial environment (2nd paragraph in the abstract of Bortolini).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Kirk in further view of Yee and Lao et al. (NPL Doc, “Automatic Video-Based Human Motion Analyzer for Consumer Surveillance System”).

As per claim 13, You alone does not explicitly teach the claimed limitations.
However, Lao in combination with You, Kirk, and Yee teaches the claimed:
13. The method of claim 1, further comprising: triggering an action in the industrial environment based on an identified intersection (Lao in figures 5 and 6 where an action (a detected robbery event) is triggered in the environment based on an identified intersection.  In this instance, the identified intersection is a robber detected within the view of field of the camera); and
14. The method of claim 13, wherein the action comprises starting a process or stopping a process (Lao in figure 5 where the action is start a process to display an alert on the screen in response to the robbery event being detected).
	In regards to claims 13-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to trigger an action or start an event in the environment based on an identified intersection as taught by Lao with the system of You as modified by Kirk and Yee in order to help improve workplace safety by requesting for help as soon as the robbery event is detected (Lao in section V, 1st paragraph).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Kirk in further view of Yee and Lobb et al. (US Patent No. 9,740,187 B2).

As per claim 16, You alone does not explicitly teach the claimed limitations.
However, Lobb in combination with You, Kirk, and Yee teaches the claimed:
16. The method of claim 1, wherein each of the one or more cameras is a depth camera configured to capture color data registered with depth data (Lobb in col 3, lines 6-9 “In some embodiments, the color cameras and/or microphones may be integrated together with depth cameras 12 to provide a combined visual or audio-visual input to computer 14” and Lobb in col 4, lines 46-48 “the pixels of the color camera may be registered to those of the depth camera.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the depth cameras that are configured to capture color data registered with depth data as taught by Lobb with the system of You as modified by Kirk as Yee.  This allows for a plurality of sensory data to better capture and assesses data for the captured scene including improved recording of moving people (Lobb in col 4, lines 48-49 and 59-62).

Response to Arguments
Applicant’s arguments, filed Sept 27, 2022, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699